t c memo united_states tax_court jtk masonry company inc petitioner v commissioner of internal revenue respondent docket no filed date michael j stengel for petitioner caroline r krivacka for respondent memorandum opinion ruwe judge on date respondent issued a notice_of_determination denying petitioner’s request for interest abatement for fiscal years ending date and the sole issue for decision is whether respondent abused his discretion by denying petitioner’s request to abate interest imposed pursuant to sec_6621 c for its taxable_year the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference background at the time the petition was filed petitioner’s corporate headquarters was in nashville tennessee on date petitioner filed its form_1120 u s_corporation income_tax return for the fiscal_year ending date at the time of filing the unpaid tax due on the return was dollar_figure the tax delinquency penalties and interest relating to the return were assessed on date form_4340 certificate of assessments payments and other specified matters reflects that a notice of balance due was issued to petitioner on date the date of assessment of the liabilities respondent has not retained a copy of the notice of balance due petitioner’s president does not recall receiving the notice of balance due which the form_4340 reflects as having been issued on date on 1unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed in this case and all rule references are to the tax_court rules_of_practice and procedure date respondent began charging interest using the higher large_corporate_underpayment lcu rate pursuant to sec_6621 petitioner made a dollar_figure payment on date on date petitioner’s net_operating_loss was carried back and applied to reduce its liability by dollar_figure resulting in full satisfaction of the outstanding balance due petitioner’s income_tax return was subsequently examined on date respondent issued a notice_of_deficiency and on date petitioner filed a petition at docket no in this court on date the parties in that case filed a settlement stipulation and the decision was entered date as a result of the settlement an additional deficiency of dollar_figure a delinquency addition_to_tax of dollar_figure and an accuracy-related_penalty of dollar_figure were due plus statutory interest respondent assessed interest on the deficiency addition_to_tax and penalty using the lcu rate there is no dispute concerning the computation of the interest at issue if the sec_6621 rate of interest applies the only issue in dispute is whether respondent abused his discretion in determining that the higher lcu rate of interest should apply to all tax additions to tax and penalties assessed with respect to petitioner’s underpayment of its income_tax discussion sec_6404 authorizes the internal_revenue_service irs to abate the assessment of interest in some situations we have jurisdiction to determine whether the failure of the irs to abate interest was an abuse_of_discretion see sec_6404 sandberg v commissioner tcmemo_2011_72 the burden_of_proof is on the taxpayer rule a to prevail the taxpayer must show that the irs abused its discretion sandberg v commissioner tcmemo_2011_72 the irs abused its discretion if it exercised that discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 interest on underpayments of tax is generally imposed at the normal underpayment rate of the federal_short-term_rate plu sec_3 percentage points sec_6601 sec_6621 121_tc_147 sec_6621 imposes an additional interest rate called hot_interest on any large_corporate_underpayment see med james inc v commissioner t c pincite the term large_corporate_underpayment means any underpayment of a tax by a c_corporation for any taxable_period if the amount of such underpayment for such period exceeds dollar_figure sec_6621 the so-called hot_interest or lcu rate applies only to periods after the applicable_date sec_6621 the applicable_date for hot_interest is determined by taking into account any letter or notice provided by the secretary which notifies the taxpayer of the assessment or proposed assessment of the tax id after days have passed from the date upon which the initial notice is issued large underpayments due for that tax period are subject_to the lcu rate sec_6621 on brief petitioner concedes that it had a large_corporate_underpayment upon the filing of its fiscal_year corporate_income_tax return however petitioner argues that it is not liable for the hot_interest rate because that rate does not apply until days after the taxpayer is given notice of its opportunity for administrative review pursuant to sec_6621 and petitioner never received such notice petitioner asserts that absent proper notice sent to the taxpayer the hot_interest rate does not apply even where a large_corporate_underpayment exists initially we note petitioner’s reliance on sec_6621 is misplaced sec_6621 defines the applicable_date for the commencement of hot_interest as follows a in general --the applicable_date is the 30th day after the earlier of-- i the date on which the 1st letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals is sent or ii the date on which the deficiency_notice under sec_6212 is sent the preceding sentence shall be applied without regard to any such letter or notice which is withdrawn by the secretary the applicable_date referred to in the above subparagraph is triggered by the mailing of either a letter of proposed deficiency or a deficiency_notice under sec_6212 however immediately following sec_6621 sec_6621 provides b special rules -- i nondeficiency procedures --in the case of any underpayment of any_tax imposed by this title to which the deficiency procedures do not apply subparagraph a shall be applied by taking into account any letter or notice provided by the secretary which notifies the taxpayer of the assessment or proposed assessment of the tax respondent relies on this provision and argues that the applicable_date for beginning hot_interest commenced days after date the date respondent sent petitioner notice of the assessment of the unpaid tax shown on petitioner’s return the applicable_date for hot_interest where the underpayment is one to which the deficiency procedures do not apply is determined by taking into account any letter or notice provided by the secretary which notifies the taxpayer of the assessment or proposed assessment of the tax sec_6621 the form_4340 clearly shows that tax due as shown on petitioner’s delinquent corporate_income_tax return was assessed on date the form_4340 reflects that a notice of balance due was issued upon the assessment of tax on date accordingly the applicable_date wa sec_30 days from date which was date a notice of balance due entry on form_4340 is sufficient to presumptively establish that notice_and_demand was sent on the date listed on the form e j harrison sons inc v commissioner tcmemo_2011_157 290_fsupp2d_1201 n s d cal holding that a statutory notice of balance due entry on form_4340 provides evidence that notice_and_demand was given see also 115_tc_35 holding that form_4340 provides presumptive evidence that a tax has been validly assessed moreover petitioner has failed to provide any credible_evidence to rebut the presumption that respondent provided such notice therefore we find that respondent issued to petitioner the notice on date and that respondent was therefore correct in assessing interest using the sec_6621 lcu rate as of date consequently we hold that respondent did not abuse his discretion in denying petitioner’s request to abate the hot_interest assessed pursuant to sec_6621 to reflect the foregoing decision will be entered for respondent
